Case: 21-40235     Document: 00516427859          Page: 1    Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 10, 2022
                                   No. 21-40235                          Lyle W. Cayce
                                                                              Clerk

   Marin Lopez; Pedro Bermea; Trinidad Lopez; Arturo
   Menchaca; Eladio Bermudez; Javier Garcia; Robert
   Guerra; Luis Carlos Gonzalez; Epigmenio “TJ”
   Gonzalez; Juan Garcia, Jr.; Julio Eguia; Aaron Garcia,

                                                            Plaintiffs—Appellees,

                                       versus

   Eduardo Ramirez; Noe Castillo; Basilio D. Villareal,
   Jr.; Roel Gonzalez,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:20-CV-33


   Before Richman, Chief Judge, and Higginbotham and Elrod,
   Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40235         Document: 00516427859              Page: 2       Date Filed: 08/10/2022




                                          No. 21-40235


           This is an interlocutory appeal from a district court order that
   summarily denied defendants–appellants’ motion to dismiss. We VACATE
   that order and REMAND for further proceedings consistent with this
   opinion.
           Twelve employees of Rio Grande City Consolidated Independent
   School District sued the school district and four members of the school board
   under 42 U.S.C. § 1983, alleging First Amendment retaliation. The Board
   Members moved to dismiss for failure to state a claim under Rule 12(b)(6)
   and asserting legislative and qualified immunity. In a minute-entry order
   without any reasons given, the district court summarily denied the
   defendants’ motion without prejudice to refile as a motion for summary
   judgment. The individual board-member defendants filed this interlocutory
   appeal. 1
           When multiple plaintiffs each lodge claims against multiple
   defendants, the complaint must allege sufficient facts to state plausible claims
   to relief as to each plaintiff’s claim against each defendant. See Lynch v.
   Cannatella, 810 F.2d 1363, 1377 (5th Cir. 1987) (holding that “individual
   [defendants] are entitled to specific recitals of the wrong each is alleged to
   have perpetrated on each plaintiff” (emphases added)). And “to overcome
   [an] immunity [defense],” a plaintiff “must plead specific facts that both
   allow the court to draw the reasonable inference that the defendant is liable
   for the harm he has alleged and that defeat [the] immunity defense with equal
   specificity. See Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012) (emphasis
   added).


           1
             We have jurisdiction over this interlocutory appeal under the collateral order
   doctrine. See Carroll v. Ellington, 800 F.3d 154, 167–68 (5th Cir. 2015); Keko v. Hingle, 318
   F.3d 639, 642 n.3 (5th Cir. 2003) (“The denial of an immunity defense may be subject to
   interlocutory appeal.”).




                                                2
Case: 21-40235         Document: 00516427859               Page: 3       Date Filed: 08/10/2022




                                           No. 21-40235


           In this appeal, not only do we not have the benefit of granular plaintiff-
   by-plaintiff and defendant-by-defendant analysis from the district court; we
   have no analysis or reasons given at all. When a district court’s order or
   opinion is not sufficiently reasoned for this court to review on appeal, we may
   vacate and remand for the district court to reassess the issue and offer reasons
   for its conclusion. 2 We do so here.
           In returning this case, we note that among the chief benefits of an
   immunity defense is “protection from pretrial discovery, which is costly,
   time-consuming, and intrusive.” Backe, 691 F.3d at 648. For this reason, “a
   defendant’s entitlement to . . . immunity should be determined at the earliest
   possible stage of the litigation.” Ramirez v. Guadarrama, 3 F.4th 129, 133
   (5th Cir. 2021) (ellipses added)).
           Because we cannot ascertain the grounds for the district court’s
   decision to allow discovery to proceed notwithstanding defendant–appellant
   Board Members’ immunity defenses, we VACATE and REMAND to
   allow the district court to reassess Board Members’ motion on a plaintiff-by-
   plaintiff, defendant-by-defendant basis and assign reasons for its subsequent
   decision.




           2
              See, e.g., Liberty Mut. Ins. Co. v. Brown, 86 F. App’x 718, 719 (5th Cir. 2004)
   (remanding to the district court “for the limited purpose of permitting that court to state
   the reasons for its decision,” and noting that “[w]hen we have no notion of the basis for a
   district court’s decision because its reasoning is vague or simply left unsaid, there is little
   opportunity for effective review”); Thule Drilling ASA v. Schimberg, 290 F. App’x 745, 747
   (5th Cir. 2008) (“Because we are uncertain about the rationale for the district court’s
   decision, we VACATE and REMAND for entry of reasons in support of the granting of
   summary judgment . . . .”); Westwego Citizens for Better Gov’t v. City of Westwego, 872 F.2d
   1201, 1213 (5th Cir. 1989) (similar); cf. Cutter v. Wilkinson, 544 U.S. 709, 718 n.7 (2005)
   (“[W]e are a court of review, not of first view.”).




                                                 3